Citation Nr: 1001991	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  07-07 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis C.  


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to 
September 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In October 2008, the Board remanded this case for further 
development.  It has since returned to the Board for further 
appellate action.
REMAND

The Veteran contends that he is entitled to service 
connection for hepatitis C because he was diagnosed with 
viral hepatitis in service and he believes this diagnosis is 
attributable to his being vaccinated with an air gun in 
service.  His post-service medical records indicate a current 
diagnosis of hepatitis C in June 2003.  As there was no 
opinion of record discussing whether the Veteran's current 
hepatitis C is related to the hepatitis present in service, 
or any other event in service, including vaccination using an 
air gun, the Board remanded this case to obtain a VA 
examination.  The examiner was to determine the etiology of 
this disease.

As directed in the Board's prior remand, the Veteran was 
scheduled for VA examinations in May and June 2009.  The 
record reveals that the Veteran failed to report for either 
examination.  The law provides that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination, 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, the claim shall be rated based 
on the evidence of record, in the case of an original 
compensation claim, or the claim shall be denied in the case 
of any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase.  38 
C.F.R. § 3.655(b).  For the reasons expressed below, the 
Board finds that good cause has been established.  

After the Veteran's failed to report for the first scheduled 
VA examination, the VA medical center mailed a letter 
rescheduling the examination to the Veteran in June 2009.  
However, this letter was returned as undeliverable and unable 
to forward.  The record indicates that the VA medical center 
then tried to call the Veteran, but his phone number as 
listed was incorrect.  Furthermore, the record reflects that 
the VA medical center has a different address for the Veteran 
than the RO, as a recent Supplemental Statement of the Case 
was sent to the Veteran and was not returned as 
undeliverable.  In fact, on the Veteran's Form 9 dated in 
March 2009, he listed his address as the same as used by the 
RO, not the address listed by the VA medical center.  In a 
recent written statement, the Veteran indicated that he was 
never notified of either examination and noted that his 
correct address was the same address listed on the most 
recent Supplemental Statement of the Case.  

Therefore, the Board has determined that it is likely that 
the Veteran was not informed of the date and time of his 
examinations as notification was sent to an incorrect 
address.  

Based on the foregoing, the Board finds that good cause for 
failing to attend the scheduled examinations has been 
demonstrated.  Moreover, the Veteran's recent letter 
indicates his willingness to attend a rescheduled 
examination.  Therefore, the Board believes the Veteran 
should be rescheduled for examination with notification sent 
to the Veteran at the address on file at the RO.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions

1.  The RO or AMC should arrange for the 
Veteran to be examined by a physician 
with appropriate expertise to determine 
the etiology of the Veteran's hepatitis 
C.

The examiner must review the Veteran's 
claims folders, and any indicated studies 
should be performed

Based upon the examination results and 
the review of the claims folders, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the Veteran's hepatitis 
C is related to any incident of his 
military service.  The rationale for the 
opinion must also be expressed.  

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the remanded claim.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, he should 
be provided a supplemental statement of 
the case and an appropriate period of 
time for response before the case is 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


